MEMORANDUM**
Varian White, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants violated his equal protection rights by denying him enrollment in its residential drug treatment program after learning that he was required to register as a sex offender. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003), and we affirm.
The district court properly granted summary judgment for the defendants because they provided a rational basis for excluding registered sex offenders from the Walden House residential drug treatment program. See Heller v. Doe, 509 U.S. 312, 320, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993) (“A classification must be upheld against [an] equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification”) (citations and internal quotation omitted). Furthermore, White has failed to raise a genuine issue of material fact as to whether the defendants’ asserted rational bases are merely a pretext for differential treatment. See Squaw Valley Dev. Co. v. Goldberg, 375 F.3d 936, 945-46 (9th Cir.2004) (“a plaintiff may pursue an equal protection claim by raising a triable issue of fact as to whether the defendants’ asserted rational basis was merely a pretext for differential treatment”) (internal quotation omitted).
White’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.